Case 1:20-cv-01349-CMH-MSN Document 14-5 Filed 07/02/21 Page 1 of 5 PageID# 89



                                                                                           Kutak Rock LLP
                                                1625 Eye Street, NW, Suite 800, Washington, DC 20006-4029
                                                                                        office 202.828.2400


                                                                                            David R. Fox
                                                                                            202.828.2400
                                                                                 david.fox@kutakrock.com



 July 1, 2021



 VIA EMAIL AND FIRST-CLASS MAIL

 Kristine M. Maher, Esq.
 Graydon Head & Ritchey, LLP
 312 Walnut Street
 Suite 1800
 Cincinnati, Ohio 45202

       Re:    Philpot v. Turley, Case No. 1:20-cv-01349-CMH-MSN,
              Response to Plaintiff’s Objections to Defendant’s Discovery
              Requests

 Dear Ms. Maher:

        We have received your email dated June 28, 2021 listing certain objections
 (“Objections”) to Plaintiff’s First Interrogatories (“Interrogatories”) and Plaintiff’s
 First Request for Production of Documents (“Document Requests” and, together
 with the Interrogatories, “Discovery Requests”) served by our client, Jonathan
 Turley (“Turley”), on your client Larry Philpot (“Philpot”). We were surprised to
 receive your Objections because you represented to us in your email on June 25,
 2021 that you “won’t be filing any objections to these requests.”

       This letter sets out our brief responses to your Objections (“Responses”) in
 an attempt to resolve this discovery dispute without the need for the Court’s
 intervention. Each Objection is set out in full and followed by the relevant
 Response.

       Objection 1:       “Plaintiff objects to the definition of “Relevant Period” in
 the Interrogatories. An approximately seven year span of time is overly broad,
 unduly burdensome and extends beyond the scope of the relevant facts for this
 copyright infringement action.”

       Response 1:        The Discovery Requests define the relevant time period
 (“Relevant Period”) as the period between 2013 and the present because the
Case 1:20-cv-01349-CMH-MSN Document 14-5 Filed 07/02/21 Page 2 of 5 PageID# 90




 Kristine M. Maher, Esq.
 July 1, 2021
 Page 2


 photograph at issue in this case (“Photo”) was created in 2013. The Relevant
 Period is the shortest period that is reasonably certain to cover all of the most
 relevant information at issue in this proceeding, i.e. information related to the
 use of the Photo or any license or agreement concerning use of the Photo. Any
 shorter period would present an unacceptable risk of excluding information
 highly relevant to the very core of Turley’s defense.

        Objection 2:      “Plaintiff objects to the request for his income
 information in Request for Production of Documents No. 11. Plaintiff’s income
 is not at issue or the subject of this litigation. The request is overly broad, not
 likely to lead to relevant information and is intended to intrude on plaintiff’s
 personal affairs.”

        Response 2:       Document Request 11 is not intended to intrude in
 Philpot’s personal affairs; it is intended to obtain discovery concerning the
 economic value of Philpot’s photography business, which is of central importance
 in this case. In the Complaint, Philpot alleges he “is a well-known photographer
 of musicians and concerts across the country who licenses his work to premiere
 publishers and musicians.” Complaint ¶ 3. Because Philpot represents he is in
 the business of licensing photographs such as the Photo, evidence of his income
 is relevant to the magnitude of the injury Philpot alleges he suffered and the
 “actual compensatory damages” he alleges he is entitled to. Information about
 Philpot’s income is also relevant to show the economic value of Philpot’s work,
 including the Photo, which is key to several of Turley’s affirmative defenses.

       In addition, we note that other courts have previously compelled Philpot
 to provide information responsive to discovery requests similar to Document
 Request 11 in cases with very similar facts. See, e.g., Philpot v. WOS, Inc., No. A-
 18-CV-339-RP, 2019 WL 252050, at *2 (W.D. Tex. Jan. 17, 2019).

        Objection 3:        “Plaintiff objects to the requests for confidential
 settlement correspondence or related documents in Request for Production of
 Documents Nos. 9 and 10 and Interrogatory Nos. 12 and 14. These documents
 are privileged, confidential and not subject to discovery in the absences of a
 protective order. In addition, related documents may be subject to attorney-
 client privilege, and Plaintiff objects on that basis. For those documents, Plaintiff
 will provide a privilege log.”
Case 1:20-cv-01349-CMH-MSN Document 14-5 Filed 07/02/21 Page 3 of 5 PageID# 91




 Kristine M. Maher, Esq.
 July 1, 2021
 Page 3


       Response 3:         “Settlement correspondence” is not exempt from
 discovery. While Fed. R. Evid. 408 provides that statements made during
 settlement are generally not admissible evidence, “[d]istrict courts in the Fourth
 Circuit have consistently declined to recognize a settlement privilege, based on
 the policy underlying Rule 408 or otherwise, in discovery disputes.” Food Lion,
 LLC v. Dairy Farmers of America, Inc., No. 1:20-cv-442, 2020 WL 6947921, at *2
 (M.D.N.C. Sept. 29, 2020). Rule 408 does not apply to discovery requests because
 the scope of discovery is defined by the relevance of the information sought to be
 discovered, not its admissibility as evidence. See id. at *3. And confidentiality
 agreements do not preclude information or documents within their ambit from
 discovery. See In re C.R. Bard, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 287 F.R.D.
 377, 384 (S.D.W. Va. 2012).

        We also note no protective order has been issued in this case that would
 shield settlement-related documents or information from discovery. We do not
 agree that any such protective order is appropriate in this case, particularly
 because other federal courts have found information that is responsive to these
 Discovery Requests to be highly relevant in previous cases involving Philpot. See,
 e.g., Philpot v. L.M. Commc’ns. II of S.C., Inc., No. 5:17-CV-173-CHB, 2020 WL
 2513820, at *3 (E.D. Ky. May 15, 2020).

        Turley does not seek discovery of any documents that are genuinely
 subject to attorney-client privilege. However, Turley expressly reserves the right
 to challenge the applicability of the attorney-client privilege or any other claim of
 privilege or protection from discovery to any document or information in this
 proceeding.

        Objection 4:     “Plaintiff objects to the request for all documents related
 to any photograph whose copyright he owns in Request for Production of
 Documents Nos. 7 and 8 and the requests to identify every
 transaction/contract/agreement/license related to any photograph he owns in
 Interrogatory Nos. 5 and 8. The requests are overly broad, unduly burdensome
 and not likely to lead to relevant information. Plaintiff is a freelance
 photographer, and the documentation related to all his works is not relevant to
 the copyright infringement claim concerning the one photograph at issue in this
 suit.”
Case 1:20-cv-01349-CMH-MSN Document 14-5 Filed 07/02/21 Page 4 of 5 PageID# 92




 Kristine M. Maher, Esq.
 July 1, 2021
 Page 4


        Response 4:        Document Request 7 seeks documents related to
 occasions within the Relevant Period where Philpot has contracted or agreed to
 permit a third party to use his copyrighted works or where Philpot has granted
 any license for the use of his copyrighted works.1 Document Request 8 seeks
 documents related to payments Philpot received from third parties during the
 Relevant Period in exchange for licenses or permission to use his works. The
 documents sought by Document Requests 7 and 8 are relevant to show both the
 scope of the market for licenses or permission to use Philpot’s works and the
 circumstances under which such licenses or permissions are obtained—in
 particular, the extent to which third parties procure licenses for Philpot’s work
 in genuine, arms’ length transactions versus procuring such licenses in response
 to threatened or actual litigation from Philpot. Interrogatories 5 and 8 seek
 information concerning these same transactions and are relevant for the same
 reasons. Additionally, the financial information sought in Document Request 8
 is relevant for the same reasons the information sought by Document Request
 11, as explained in Response 2, supra.

       In short, we do not agree with your gloss on the Discovery Requests you
 object to in this Objection. These are not broad, catch-all requests for all
 documents and information related in any way to any photograph or work
 Philpot has ever produced since the beginning of time. These Discovery Requests
 are appropriately bounded by subject matter and time period to ensure they are
 directed at documents and information relevant to this proceeding.

        *************************************************************************

        For the reasons herein, we do not agree with your proffered objections and
 we insist that you produce all documents and information within the scope of
 the Discovery Requests. As you know, the final deadline for the close of discovery
 is fast approaching. If after reviewing these Responses you believe there are any
 remaining areas of disagreement on these matters, please let us know as soon
 as possible so we may schedule a conference to meet and confer with you in an
 effort to resolve any remaining disagreements as required by Fed. R. Civ. P.

 1 The summaries of the Discovery Requests in these Responses are offered for
 illustrative purposes and do not alter in any way the scope of these Discovery
 Requests as stated in the Interrogatories and Document Requests.
Case 1:20-cv-01349-CMH-MSN Document 14-5 Filed 07/02/21 Page 5 of 5 PageID# 93




 Kristine M. Maher, Esq.
 July 1, 2021
 Page 5


 37(a)(1) and Local Civil Rule 37(E). Unless we can fully resolve these
 disagreements, we intend to file a motion to compel discovery tomorrow, July
 2, 2021 to ensure the Court can hear this matter before the close of discovery.



                                         Very truly yours,

                                         /s/ David R. Fox, Esq.

                                         David R. Fox, Esq.
                                         Counsel for Defendant Jonathan Turley

 DRF
 cc: David A. Warrington, Esq.
